Citation Nr: 0945408	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.  He had service in Vietnam and was awarded the Purple 
Heart.  The Veteran died on December [redacted], 2003; the appellant 
is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision in which the RO denied 
service connection for the cause of the Veteran's death.  In 
November 2004, the appellant filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in December 
2004, and the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in January 
2005.

The Board notes that, in a March 2004 decision, the RO 
granted the appellant Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  Nevertheless, 
the appellant has continued with her appeal for service 
connection of the cause of the Veteran's death.

In December 2006, the Board remanded the claim on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
action, the AMC continued the denial of the claim (as 
reflected in a November 2008 supplemental SOC (SSOC)), and 
returned the matter on appeal to the Board for further 
consideration.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran's death certificate lists his immediate cause 
of death as acute respiratory failure and glioblastoma 
multiforme and atrial fibrillation as other conditions 
leading to the immediate cause of death.

3.  At the time of the Veteran's death in December 2003, 
service connection was in effect for sciatic nerve injury due 
to fragment wound, right leg, with paresis of leg and foot 
(rated as 60 percent disabling) and muscle injury, right 
buttock, due to fragment wound (rated as 50 percent 
disabling); his combined rating was 80 percent, and he had 
been awarded a total disability rating based on individual 
unemployability (TDIU), effective November 13, 1969 ( the day 
following the date of  separation from service).   

4.  Acute respiratory failure, glioblastoma multiforme, and 
atrial fibrillation were first manifested many years 
following separation from service, and there is no persuasive 
medical evidence or opinion of a medical relationship, or 
nexus, between acute respiratory failure, glioblastoma 
multiforme, and atrial fibrillation, and either service or 
service-connected disability.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate her claim for service 
connection for the cause of the Veteran's death.  This letter 
also informed the appellant of what information and evidence 
must be submitted by the appellant and what information and 
evidence would be obtained by VA.  The letter informed the 
appellant that, in order for her to succeed on her claim, the 
evidence needed to show that the Veteran died from a service-
related injury or disease.  The June 2004 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  Hence, the March 2004 letter meets the 
VCAA's timing of notice requirement.

As regards the Hupp requirements, the Board notes that the 
March 2004 letter did not list the disabilities for which the 
Veteran had been granted service connection during his 
lifetime, and did not clearly explain the evidence and 
information needed to substantiate a DIC claim based on a 
condition not yet service-connected. However, the appellant 
had actual knowledge of the disabilities subject to service 
connection in the Veteran's lifetime, as these disabilities 
were listed in the December 2004 SOC.  Furthermore, written 
statements by the appellant and by her representative on her 
behalf clearly indicate an awareness of these requirements 
and of the disabilities for which service connection was in 
effect.  Her contentions are that the glioblastoma 
multiforme, which was a cause of his death, resulted from the 
Veteran's exposure to Agent Orange while he served in 
Vietnam.  The appellant has thus demonstrated an awareness of 
what is needed to substantiate her claim for service 
connection for the cause of the Veteran's death.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, 
any error in this regard was cured by actual knowledge on the 
part of the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records and the reports of July 2008 VA 
opinions.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
appellant, and by her representative, on her behalf.  The 
Board also finds that no additional RO action to further 
develop the record on the claim for service connection for 
the cause of the Veteran's death is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 ;  38 C.F.R. 
§ 3.303.  

To establish entitlement to service connection for the cause 
of a veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  To 
be considered a contributory cause of death, it must be shown 
that service-connected disability contributed substantially 
or materially; that it combined to cause death; or that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  38 C.F.R. § 3.312(c)(1).

As indicated above, the Veteran died on December [redacted], 2003.  
His death certificate indicates that his immediate cause of 
death was acute respiratory failure.  It also notes that 
glioblastoma multiforme and atrial fibrillation were other 
conditions leading to the immediate cause of death.

At the time of the Veteran's death, service connection was in 
effect for sciatic nerve injury due to fragment wound, right 
leg, with paresis of leg and foot (rated as 60 percent 
disabling), and muscle injury, right buttock, due to fragment 
wound (rated as 50 percent disabling).  His combined rating 
was 80 percent, and he had been awarded a total disability 
rating based on individual unemployability (TDIU), effective 
November 13, 1969, the date he separated from service.

The appellant essentially contends that the Veteran's 
glioblastoma multiforme was due to his exposure to Agent 
Orange while he was in service in Vietnam.  However, 
considering the record in light of the governing legal 
authority, the Board finds that service connection for the 
cause of the Veteran's death is not warranted.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).  
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
certain disabilities shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
These disabilities do not include atrial fibrillation, 
glioblastoma multiforme, or acute respiratory failure.  Thus, 
even if the Veteran's Agent Orange exposure is presumed, none 
of the named disabilities is among those recognized by the VA 
Secretary as associated with Agent Orange exposure.

In this case, the record also presents no other basis for a 
finding that any of the disabilities resulting in the 
Veteran's death had its origins in or was otherwise medically 
related to service.

The Veteran's service treatment records are negative for any 
findings or diagnosis of  f acute respiratory failure, 
glioblastoma multiforme, or d atrial fibrillation.  The 
Veteran underwent examination in July 1969.  His head, lungs, 
and chest were normal.  Due to his service-connected 
disabilities, the Veteran was found to be not qualified for 
further military service.  The Veteran separated in November 
1969.

There also is  no medical evidence that glioblastoma 
multiforme or any tumor was manifested within the first post-
service year, so as to warrant a presumption of service 
connection for certain chronic diseases, to include malignant 
tumors.   See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

In fact, VA treatment records indicate that the Veteran was 
first diagnosed with glioblastoma multiforme in August 2002, 
approximately 33 years after separation from service.  Atrial 
fibrillation was first noted as a diagnosis in August 2002.  
There also is no indication of respiratory failure prior to 
the Veteran's death; the death certificate notes that the 
onset of respiratory failure was one hour and fifteen minutes 
prior to death.  The glioblastoma multiforme was noted to 
have had its onset sixteen months prior to death, and the 
atrial fibrillation was noted to have its onset twelve months 
prior to death.   The Board points out that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a  finding of service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  

Furthermore, the only medical opinion evidence on the 
question of whether there exists a medical nexus, or 
relationship, between any of the above-referenced factors in 
the Veteran's death and service weighs against any such 
finding.

The Veteran's claims file was submitted for review by a VA 
physician in July 2008.  The physician who reviewed the 
record in conjunction with a brain and spinal cord 
examination indicated that there was no scientific evidence 
to link Agent Orange exposure to a brain tumor like 
glioblastoma.  A causal relationship could not be established 
without resorting to mere speculation.  The physician 
indicated that he reviewed the claims file, current medical 
literature, and information applicable and pertinent to this 
subject in rendering his opinion.

The Veteran's claims file was also reviewed in conjunction 
with a respiratory and heart examination.  The physician 
provided details from a review of the claims folder.  She 
noted the Veteran's treatment for dilated cardiomyopathy and 
atrial fibrillation in August 2002.  That same month, he was 
found to have glioblastoma multiforme.  The examiner opined 
that the Veteran's acute respiratory failure, multiform 
glioblastoma, and atrial fibrillation were not caused by or a 
result of his service, to include Agent Orange exposure in 
Vietnam.  In so concluding, it was noted that glioblastoma 
was not found until 2002, 33 years after service, and that VA 
did not list glioblastoma multiforme as having a positive 
association between exposure to Agent Orange and development 
of the disease; the examiner opined that, therefore, it was 
not related to service or Agent Orange exposure.  She further 
noted that atrial fibrillation was also found in 2002, 33 
years after separation, and this s not a disease with a 
positive association to Agent Orange exposure, and opined 
that, therefore, it is not related.  It was also noted that, 
since the diagnosis in August 2002, the brain tumor 
recurrence and progression was the cause of the Veteran's 
death.  The examiner commented that the tumor grew and 
produced edema and herniation of the brain, with damage to 
the respiratory center and subsequent acute respiratory 
failure.  The examiner opined that, because the glioblastoma 
multiforme is not related to service, the acute respiratory 
failure is not related to service.  He further indicated that  
the Veteran's sciatic nerve injury did not affect his vital 
body functions and did not contribute to death.

To give the appellant every consideration in this appeal, the 
Board also has considered whether there exists a medical 
relationship between either of the Veteran's service-
connected disabilities and his death.  In this regard, the 
Board notes that, under 38 C.F.R. § 3.310(a) 2009), service 
connection may be granted for disability (or death) that is 
proximately due to or the result of a service-connected 
disease or injury.  

However, the Veteran's service-connected sciatic nerve injury 
due to fragment wound, right leg, with paresis of leg and 
foot, or  muscle injury, right buttock, due to fragment 
wound, were not listed on the death certificate.  
Furthermore, while records indicate the presence of the 
service-connected disabilities prior to the Veteran's death, 
there is no medical evidence or opinion even suggesting that 
there exists a medical relationship between either service-
connected disability and the Veteran's terminal acute 
respiratory failure, glioblastoma multiforme, or atrial 
fibrillation that ultimately led to his death.  In fact,  the 
July 2008 VA physicians indicated that the Veteran's sciatic 
nerve injury did not affect vital organ function and did not 
contribute to his death.  Thus, the only competent opinion 
addressing whether a service-connected disability caused or 
contributed to the cause of death weighs against the 
appellant's claim.

The Board accepts the above-described medical opinions as 
probative evidence in this appeal, based as they were on full 
review of the record.  Significantly, there is no contrary 
medical opinion of record on the matter of whether there 
exists a medical nexus between the Veteran's death and either 
service or  service-connected disability, and neither the 
appellant nor her representative has identified or even 
alluded to the existence of any medical opinion that, in 
fact, supports the claim for service connection for the cause 
of the Veteran's death-despite being given the opportunity 
to do so..

In addition to the medical evidence, the Board has considered 
the assertions of the appellant, and those advanced, on her 
behalf, by her representative.  However well meaning, to 
whatever extent these assertions are being advanced to 
establish a medical relationship between the Veteran's death 
and either service or service-connected disability, such 
evidence must fail.  The natter of medical etiology on which 
this claim turns is a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons not shown to possess 
appropriate medical training and expertise, neither the 
appellant nor her representative is competent to render a 
persuasive opinion on such a  matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for the cause of the Veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, , that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


